DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-PGPUB No. 2012/0044091 (hereinafter Kim)/Park US-PGPUB No. 2020/0005641 (hereinafter Park) in view of Lei et al. US-PGPUB No. 2018/0128638 (hereinafter Lei); Beaurepaire ‘602 et al. US-PGPUB No. 2020/0018602 (hereinafter Beaurepaire ‘602); Beaurepaire et al. US-PGPUB No. 2019/0063947 (hereinafter Beaurepaire ‘947) and Noguchi et al. US-PGPUB No. 2020/0307648 (hereinafter Noguchi). 

Noguchi teaches at Paragraph 0070 that camera for imaging a situation of each moving route for the vehicle to move in the parking lot PA and a camera for imaging a situation of each gate 300-out. 
Park teaches at Paragraph 0162 that when the vehicle 1000 enters the inside of the building or the parking lot, the entire movement route of the vehicle 1000 may be sensed via the sensing unit 1600 from the point of entering the inside of the building or the parking lot, from the point of passing through the entrance of the parking lot to the point when the parking is completed in the vacant parking space. 

Re Claim 1: 
Park/Noguchi’s vehicle movement route detection/sensing, when applied to Kim allows Kim teach have detected the vehicle moving route by the camera. 
Kim in view of Park/Noguchi teaches a method for providing a smart parking space guide service to provide a real-time moving route and occupancy state, the method executed by a parking space guide service provider server, the method comprising: 
starting to trace a vehicle's moving route upon receiving the vehicle's entry event from an entry recognition device for recognizing entry of the vehicle into a parking lot (
Kim teaches at Paragraph 0081 that when a vehicle movement is sensed by the vehicle movement sensor 408, the controller 410 of the sensor node 400/2 controls the communication unit 412 to transmit the vehicle movement information depending on the sensing of the vehicle movement to the parking management server 300. 
Kim teaches at Paragraph 0053 that the vehicle presence/absence sensor 402 is installed in each parking area of the parking lot to sense a vehicle when the vehicle enters or leaves a parking area and at Paragraph 0057 that the vehicle movement sensor 408 senses a movement of a vehicle within a parking lot and at Paragraph 0063 that a parking lot map is displayed through the client terminal 100/1, as well as the vehicle movement routes are displayed as map information). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided cameras for capturing each vehicle moving route. One of the ordinary skill in the art would have been motivated to have provided camera either inside of the vehicle or outside of the vehicle to have captured the moving route of the vehicle. 
Kim at least suggests the claim limitation: 
updating, in real-time, the vehicle's moving route upon real-time entry of the vehicle's moving route from at least one movement recognition device (
Kim teaches at FIGS. 7-9 and Paragraph 0063 that a parking lot map is displayed through the client terminal 100/1, as well as the vehicle movement routes are displayed as map information and at Paragraph 0066 when the vehicle equipped with the client terminal 100/1 arrives at the available parking area along the route guide, if the parking area is empty, the vehicle can park in the selected available parking area); 
displaying occupancy by the vehicle's parking on a pre-stored parking spot map upon sensing the vehicle's parking state from any one of at least one vehicle recognition sensor installed in at least one parking spot (
Kim teaches at FIGS. 7-9 and Paragraph 0063 that a parking lot map is displayed through the client terminal 100/1, as well as the vehicle movement routes are displayed as map information and at Paragraph 0066 when the vehicle equipped with the client terminal 100/1 arrives at the available parking area along the route guide, if the parking area is empty, the vehicle can park in the selected available parking area. Kim teaches at FIGS. 8-10 and Paragraph 0064-0068 that the real time parking space status information is updated when the parking space is occupied by a newly arrived vehicle); and 
updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map (
Kim teaches at FIGS. 7-9 and Paragraph 0063 that a parking lot map is displayed through the client terminal 100/1, as well as the vehicle movement routes are displayed as map information and at Paragraph 0066 when the vehicle equipped with the client terminal 100/1 arrives at the available parking area along the route guide, if the parking area is empty, the vehicle can park in the selected available parking area. Kim teaches at FIGS. 8-10 and Paragraph 0064-0068 that the real time parking space status information is updated when the parking space is occupied by a newly arrived vehicle).
Lei/Beaurepaire ‘602/Beaurepaire ‘947  teaches the claim limitation:  
updating, in real-time, the vehicle's moving route upon real-time entry of the vehicle's moving route from at least one movement recognition device (
Lei teaches at Paragraph 0062 that the terminal node 104 may report in real time a position of the terminal node 104 to the server and at Paragraph 0063 drawing on the parking space distribution map a navigation route from the first position to the target vacant parking space. Lei teaches at FIGS. 6-7 and Paragraph 0133-0134 that the ultrasonic parking space detection module 107 is a module that sends and receives ultrasonic waves to perform ranging and detects according to a change of a ranging result whether a vehicle exists in a corresponding parking space. 
Beaurepaire ‘947 teaches at FIGS. 7-9 and Paragraph 0066 that the icon of the current car position 144 may provide an indication of a direction in which to travel in order to improve the favorability of a parking space and at Paragraph 0075 that the vehicle 430 drives further away from pedestrian access point 425, the monitoring loop continues to evaluate the position of the vehicle within the parking structure and at Paragraph 0081 that an optimal route can provide a user the best chance at finding the most suitable and promising route through a parking facility. 
Beaurepaire ‘602 teaches at Paragraph 0091 that the system 100 receives data related to one or more vacant parking spots 408a in the parking facility 400, using one or more sensors of the mobile device 114….tracking location within the parking facility…while the user interface may provide route guidance to a user based on the location of the user according to the positioning system, upon reaching a parking facility, the navigation system may transition to use of the tracking system…as the user interface continues to depict the position of a user/vehicle as the vehicle approaches the parking facility subsequently enters the parking facility. Beaurepaire ‘602 teaches at Paragraph 0081 that the probe data may be representative of the location of a vehicle at a respective point in time and may be collected while a vehicle is traveling along a route…the probe data being from motorized vehicles traveling along roadways…the probe data may include location data, direction of travel, vehicle identifier, a time stamp associated with the data collection at Paragraph 0084 that a navigation system may provide to a user from an origin, which may be the current location of a vehicle, to a destination. Beaurepaire ‘602 teaches at FIGS. 4-5 and Paragraph 0020 and Paragraph 0108 receiving data related to one or more of vacant parking spots, providing the vehicle of the user with one or more sensors configured to determine empty spaces proximal thereto….determining a route to be traversed by the vehicle in the parking facility for reaching the selected suitable vacant parking spot such that the vehicle traverses through the parking facility and at Paragraph 0093 that the route 414 to be traversed by the vehicle 412 of the user in the parking facility 400 for reaching the selected suitable vacant parking spot 408b is such that the vehicle 412 traverses through the parking facility 400 in order to collect required data related to one or more of vacant parking spots 408a and at Paragraph 0101 that the system 100 may determine a route to be traversed by the vehicle in the parking facility…may instruct the vehicle to traverse on the determined route for start collecting the said data); 
displaying occupancy by the vehicle's parking on a pre-stored parking spot map upon sensing the vehicle's parking state from any one of at least one vehicle recognition sensor installed in at least one parking spot (
Lei teaches at FIGS. 6-7 and Paragraph 0066 that the mobile terminal 101 displays a navigation route from the first position to the target vacant parking space so that the vehicle owner may directly drive to the target vacant parking space according to the navigation route when driving the vehicle and at Paragraph 0132 that when the first position reaches an area represented by the target vacant parking space, the first position indicates that the vehicle of the vehicle owner has reached the target vacant parking space…The target vacant parking space may be changed as a non-vacant parking space when the first position reaches the target vacant parking space or may be changed as a non-vacant parking space when the target vacant parking space is determined as the target vacant parking space. The mobile terminal 101 may mark the parking position on the parking space distribution map after obtaining the parking position. 
Beaurepaire ‘947 teaches at FIGS. 7-9 and Paragraph 0066 that the icon of the current car position 144 may provide an indication of a direction in which to travel in order to improve the favorability of a parking space and at Paragraph 0075 that the vehicle 430 drives further away from pedestrian access point 425, the monitoring loop continues to evaluate the position of the vehicle within the parking structure and at Paragraph 0081 that an optimal route can provide a user the best chance at finding the most suitable and promising route through a parking facility. 
Beaurepaire ‘602 teaches at Paragraph 0091 that the system 100 receives data related to one or more vacant parking spots 408a in the parking facility 400, using one or more sensors of the mobile device 114….tracking location within the parking facility…while the user interface may provide route guidance to a user based on the location of the user according to the positioning system, upon reaching a parking facility, the navigation system may transition to use of the tracking system…as the user interface continues to depict the position of a user/vehicle as the vehicle approaches the parking facility subsequently enters the parking facility. Beaurepaire ‘602 teaches at Paragraph 0081 that the probe data may be representative of the location of a vehicle at a respective point in time and may be collected while a vehicle is traveling along a route…the probe data being from motorized vehicles traveling along roadways…the probe data may include location data, direction of travel, vehicle identifier, a time stamp associated with the data collection at Paragraph 0084 that a navigation system may provide to a user from an origin, which may be the current location of a vehicle, to a destination. Beaurepaire ‘602 teaches at FIGS. 4-5 and Paragraph 0020 and Paragraph 0108 receiving data related to one or more of vacant parking spots, providing the vehicle of the user with one or more sensors configured to determine empty spaces proximal thereto….determining a route to be traversed by the vehicle in the parking facility for reaching the selected suitable vacant parking spot such that the vehicle traverses through the parking facility and at Paragraph 0093 that the route 414 to be traversed by the vehicle 412 of the user in the parking facility 400 for reaching the selected suitable vacant parking spot 408b is such that the vehicle 412 traverses through the parking facility 400 in order to collect required data related to one or more of vacant parking spots 408a and at Paragraph 0101 that the system 100 may determine a route to be traversed by the vehicle in the parking facility…may instruct the vehicle to traverse on the determined route for start collecting the said data); and 
updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map (
Lei teaches at FIGS. 6-7 and Paragraph 0066 that the mobile terminal 101 displays a navigation route from the first position to the target vacant parking space so that the vehicle owner may directly drive to the target vacant parking space according to the navigation route when driving the vehicle and at Paragraph 0132 that when the first position reaches an area represented by the target vacant parking space, the first position indicates that the vehicle of the vehicle owner has reached the target vacant parking space…The target vacant parking space may be changed as a non-vacant parking space when the first position reaches the target vacant parking space or may be changed as a non-vacant parking space when the target vacant parking space is determined as the target vacant parking space. The mobile terminal 101 may mark the parking position on the parking space distribution map after obtaining the parking position. 
Beaurepaire ‘947 teaches at FIGS. 7-9 and Paragraph 0066 that the icon of the current car position 144 may provide an indication of a direction in which to travel in order to improve the favorability of a parking space and at Paragraph 0075 that the vehicle 430 drives further away from pedestrian access point 425, the monitoring loop continues to evaluate the position of the vehicle within the parking structure and at Paragraph 0081 that an optimal route can provide a user the best chance at finding the most suitable and promising route through a parking facility. 
Beaurepaire ‘602 teaches at Paragraph 0091 that the system 100 receives data related to one or more vacant parking spots 408a in the parking facility 400, using one or more sensors of the mobile device 114….tracking location within the parking facility…while the user interface may provide route guidance to a user base don the location of the user according to the positioning system, upon reaching a parking facility, the navigation system may transition to use of the tracking system…as the user interface continues to depict the position of a user/vehicle as the vehicle approaches the parking facility subsequently enters the parking facility. Beaurepaire ‘602 teaches at Paragraph 0081 that the probe data may be representative of the location of a vehicle at a respective point in time and may be collected while a vehicle is traveling along a route…the probe data being from motorized vehicles traveling along roadways…the probe data may include location data, direction of travel, vehicle identifier, a time stamp associated with the data collection at Paragraph 0084 that a navigation system may provide to a user from an origin, which may be the current location of a vehicle, to a destination. Beaurepaire ‘602 teaches at FIGS. 4-5 and Paragraph 0020 and Paragraph 0108 receiving data related to one or more of vacant parking spots, providing the vehicle of the user with one or more sensors configured to determine empty spaces proximal thereto….determining a route to be traversed by the vehicle in the parking facility for reaching the selected suitable vacant parking spot such that the vehicle traverses through the parking facility and at Paragraph 0093 that the route 414 to be traversed by the vehicle 412 of the user in the parking facility 400 for reaching the selected suitable vacant parking spot 408b is such that the vehicle 412 traverses through the parking facility 400 in order to collect required data related to one or more of vacant parking spots 408a and at Paragraph 0101 that the system 100 may determine a route to be traversed by the vehicle in the parking facility…may instruct the vehicle to traverse on the determined route for start collecting the said data).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the features of Lei/Beaurepaire ‘602/ Beaurepaire ‘947’s parking lot management with the features of Kim and Park’s parking lot management to have provided display of the vehicle’s moving directions (routes) and vacant/empty/available/un-occupied parking spaces in real time on the parking lot map by the virtue of vehicle position sensing and parking space occupancy sensing. One of the ordinary skill in the art would have been motivated to have provided a parking lot management system to have efficiently guided the vehicles into the unoccupied parking spaces.  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after displaying occupancy by the vehicle's parking on the pre-stored parking spot map upon sensing the vehicle's parking state from any one of at least one vehicle recognition sensor installed in at least one parking spot, upon receiving the vehicle's exit event from an exit recognition device for recognizing the vehicle's exit from the parking lot, removing the vehicle from a parking vehicle list.
Lei further teaches the claim limitation that after displaying occupancy by the vehicle's parking on the pre-stored parking spot map upon sensing the vehicle's parking state from any one of at least one vehicle recognition sensor installed in at least one parking spot, upon receiving the vehicle's exit event from an exit recognition device for recognizing the vehicle's exit from the parking lot, removing the vehicle from a parking vehicle list (Lei teaches at FIGS. 6-7 and Paragraph 0066 that the mobile terminal 101 displays a navigation route from the first position to the target vacant parking space so that the vehicle owner may directly drive to the target vacant parking space according to the navigation route when driving the vehicle and at Paragraph 0132 that when the first position reaches an area represented by the target vacant parking space, the first position indicates that the vehicle of the vehicle owner has reached the target vacant parking space…The target vacant parking space may be changed as a non-vacant parking space when the first position reaches the target vacant parking space or may be changed as a non-vacant parking space when the target vacant parking space is determined as the target vacant parking space. The mobile terminal 101 may mark the parking position on the parking space distribution map after obtaining the parking position).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map, when entry of at least one user terminal is directed to an inside of the parking lot, overlaying the updated moving route and occupancy state on the parking spot map and transmitting the parking spot map to the at least one user terminal; and controlling the at least one user terminal to output the moving route and the occupancy state on a screen.
Kim and Lei further teach the claim limitation that after updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map, when entry of at least one user terminal is directed to an inside of the parking lot, overlaying the updated moving route and occupancy state on the parking spot map and transmitting the parking spot map to the at least one user terminal; and controlling the at least one user terminal to output the moving route and the occupancy state on a screen (Kim teaches at FIGS. 8-10 and Paragraph 0064-0068 that the real time parking space status information is updated when the parking space is occupied by a newly arrived vehicle. 
Lei teaches at FIGS. 6-7 and Paragraph 0066 that the mobile terminal 101 displays a navigation route from the first position to the target vacant parking space so that the vehicle owner may directly drive to the target vacant parking space according to the navigation route when driving the vehicle and at Paragraph 0132 that when the first position reaches an area represented by the target vacant parking space, the first position indicates that the vehicle of the vehicle owner has reached the target vacant parking space…The target vacant parking space may be changed as a non-vacant parking space when the first position reaches the target vacant parking space or may be changed as a non-vacant parking space when the target vacant parking space is determined as the target vacant parking space. The mobile terminal 101 may mark the parking position on the parking space distribution map after obtaining the parking position).

Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that after controlling the at least one user terminal to output the moving route and the occupancy state on the screen, when an unoccupied parking space is selected on the parking spot map by the at least one user terminal, changing the selected parking space into an occupied state; and providing a route to the parking space selected by the at least one user terminal.
Kim and Lei further teach the claim limitation that after controlling the at least one user terminal to output the moving route and the occupancy state on the screen, when an unoccupied parking space is selected on the parking spot map by the at least one user terminal, changing the selected parking space into an occupied state; and providing a route to the parking space selected by the at least one user terminal (Kim teaches at FIGS. 8-10 and Paragraph 0064-0068 that the real time parking space status information is updated when the parking space is occupied by a newly arrived vehicle. 
Lei teaches at FIGS. 6-7 and Paragraph 0066 that the mobile terminal 101 displays a navigation route from the first position to the target vacant parking space so that the vehicle owner may directly drive to the target vacant parking space according to the navigation route when driving the vehicle and at Paragraph 0132 that when the first position reaches an area represented by the target vacant parking space, the first position indicates that the vehicle of the vehicle owner has reached the target vacant parking space…The target vacant parking space may be changed as a non-vacant parking space when the first position reaches the target vacant parking space or may be changed as a non-vacant parking space when the target vacant parking space is determined as the target vacant parking space. The mobile terminal 101 may mark the parking position on the parking space distribution map after obtaining the parking position). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that after updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map, calculating a parking fee based on the at least one user terminal's time of entry into the parking lot and time of exit from the parking lot; and transmitting an authorization request to the at least one user terminal to allow the at least one user terminal to automatically pay for the calculated parking fee and, when an authorization event corresponding to the authorization request occurs, automatically paying for the parking fee. 
Lei further teaches the claim limitation that after updating, in real-time, and displaying the vehicle's moving route and occupancy state on the pre-stored parking spot map, calculating a parking fee based on the at least one user terminal's time of entry into the parking lot and time of exit from the parking lot; and transmitting an authorization request to the at least one user terminal to allow the at least one user terminal to automatically pay for the calculated parking fee and, when an authorization event corresponding to the authorization request occurs, automatically paying for the parking fee (Lei Paragraph 0156-0159). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the entry recognition device is a camera or at least one
sensor, wherein the movement recognition device is a device for receiving a signal generated from a camera or a user terminal, and wherein the vehicle recognition sensor is a camera or at least one sensor. 
Noguchi teaches at Paragraph 0070 that camera for imaging a situation of each moving route for the vehicle to move in the parking lot PA and a camera for imaging a situation of each gate 300-out. 
Park teaches at Paragraph 0162 that when the vehicle 1000 enters the inside of the building or the parking lot, the entire movement route of the vehicle 1000 may be sensed via the sensing unit 1600 from the point of entering the inside of the building or the parking lot, from the point of passing through the entrance of the parking lot to the point when the parking is completed in the vacant parking space.  
Park/Noguchi’s vehicle movement route detection/sensing, when applied to Kim allows Kim teach have detected the vehicle moving route by the camera. 
Kim in view of Park/Noguchi teaches that the entry recognition device is a camera or at least one sensor, wherein the movement recognition device is a device for receiving a signal generated from a camera or a user terminal, and wherein the vehicle recognition sensor is a camera or at least one sensor (Kim teaches at Paragraph 0081 that when a vehicle movement is sensed by the vehicle movement sensor 408, the controller 410 of the sensor node 400/2 controls the communication unit 412 to transmit the vehicle movement information depending on the sensing of the vehicle movement to the parking management server 300. 
Kim teaches at Paragraph 0053 that the vehicle presence/absence sensor 402 is installed in each parking area of the parking lot to sense a vehicle when the vehicle enters or leaves a parking area and at Paragraph 0057 that the vehicle movement sensor 408 senses a movement of a vehicle within a parking lot and at Paragraph 0063 that a parking lot map is displayed through the client terminal 100/1, as well as the vehicle movement routes are displayed as map information). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided cameras for capturing each vehicle moving route. One of the ordinary skill in the art would have been motivated to have provided camera either inside of the vehicle or outside of the vehicle to have captured the moving route of the vehicle. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-PGPUB No. 2012/0044091 (hereinafter Kim)/Park US-PGPUB No. 2020/0005641 (hereinafter Park) in view of Lei et al. US-PGPUB No. 2018/0128638 (hereinafter Lei); Beaurepaire ‘602 et al. US-PGPUB No. 2020/0018602 (hereinafter Beaurepaire ‘602); Beaurepaire et al. US-PGPUB No. 2019/0063947 (hereinafter Beaurepaire ‘947);  

Noguchi et al. US-PGPUB No. 2020/0307648 (hereinafter Noguchi); Zelenskiy et al. US Patent No. 11,113,841 (hereinafter Zelnskiy) and Medasani et al. US-Patent No. 11,025,865 (hereinafter Medasani). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that updating, in real-time, the vehicle's moving route upon real-time entry of the vehicle's moving route from the at least one movement recognition device includes: extracting depth information for an object corresponding to the vehicle from an image or image data received from the at least one movement recognition device and performing three- dimensional (3D) image processing to identify a moving direction of the vehicle. 
Kim and Lei do not teach the claim limitation that extracting depth information for an object corresponding to the vehicle from an image or image data received from the at least one movement recognition device and performing three- dimensional (3D) image processing to identify a moving direction of the vehicle. 
However, Zelenskiy/Zhang teaches the claim limitation that extracting depth information for an object corresponding to the vehicle from an image or image data received from the at least one movement recognition device and performing three- dimensional (3D) image processing to identify a moving direction of the vehicle (Zelenskiy teaches at column 10, lines 1-55 and column 11, lines 35-40 that the system may receive multiple series of movements, each series corresponding to a movement of different vehicle in the parking lot 406. Zelenskiy teaches that the camera 402 may receive a plurality of images 409, 411 and 419 of the vehicle license plate 407 and the plurality corresponding to the movement of the vehicle license plate 407….the system may still be able to detect the license plate and receive an indication that the same license plate is moving in the parking lot 406. The system may process data corresponding to a physical characteristics of the license plate 407. 
Medasani teaches at column 10, lines 6-35 that the 3D model may depict and identify objects such as the parking lot 172, individual parking spaces 173…once the 3D model of the area 171 has been generated, this 3D model may be utilized by all CVD-equipped vehicles….CVD-systems 80, 480 may detect and track vehicles, register them into the semantically labeled 2D or 3D representation of the parking structure and/or parking lot, analyze the paths of the vehicles leaving or entering different parking spaces and alert other drivers o the empty parking spaces in real-time). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Zelenskiy/Medasani’s 3D image processing to have determined the 3D position of each vehicle in the parking lot. One of the ordinary skill in the art would have been motivated to have determined the moving direction of each vehicle in the parking lot. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-PGPUB No. 2012/0044091 (hereinafter Kim)/Park US-PGPUB No. 2020/0005641 (hereinafter Park) in view of Lei et al. US-PGPUB No. 2018/0128638 (hereinafter Lei); Beaurepaire et al. US-PGPUB No. 2020/0018602 (hereinafter Beaurepaire ‘602); Beaurepaire et al. US-PGPUB No. 2019/0063947 (hereinafter Beaurepaire ‘947);  
Noguchi et al. US-PGPUB No. 2020/0307648 (hereinafter Noguchi); 
Medasani et al. US-Patent No. 11,025,865 (hereinafter Medasani) and Cho et al. US-PGPUB No. 2016/0379496 (hereinafter Cho).  
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the pre-stored parking spot map is formed of a two- dimensional (2D) image when the parking lot is a single-level parking lot, and the pre-stored parking spot map is formed of a 3D image when the parking lot is a multi-level parking lot, and wherein the parking spot map is rotated, enlarged, shrunken, moved, or selected by at least one touch gesture user interface (UI).
However, Medasani teaches the claim limitation that that the pre-stored parking spot map is formed of a two- dimensional (2D) image when the parking lot is a single-level parking lot (Medasani teaches at column 9, lines 50-65 that the 2D model may depict and identify objects such as the parking surface 172, individual parking spaces 173), and the pre-stored parking spot map is formed of a 3D image when the parking lot is a multi-level parking lot (Medasani teaches at column 10, lines 6-35 that the 3D model may depict and identify objects such as the parking lot 172, individual parking spaces 173…once the 3D model of the area 171 has been generated, this 3D model may be utilized by all CVD-equipped vehicles….CVD-systems 80, 480 may detect and track vehicles, register them into the semantically labeled 2D or 3D representation of the parking structure and/or parking lot, analyze the paths of the vehicles leaving or entering different parking spaces and alert other drivers o the empty parking spaces in real-time), while Medasani suggests the claim limitation: wherein the parking spot map is rotated, enlarged, shrunken, moved, or selected by at least one touch gesture user interface (UI) (Medasani teaches column 6, lines 40-55 that the CVD-camera system 80 may comprise a track matching process 131 to determine the traveling path of the foreground blobs and at column 7, lines 16-25 that the CVD-system may also predict the paths of objects using kinematic and contextual information. 
Medasani teaches at FIGS. 4a-4b that column 8, lines 45-55 that the real-time CVD 3D model of the environment with avatars representing vehicles and pedestrians is then made available to all CVD-equipped vehicles/equipment that enter the environment. The 3D or 3D CVD model may be customized for any CVD-equipped vehicle by setting the viewpoint of a virtual camera to match the position and orientation of the end-user vehicle. . 
Medasani teaches at column 10, lines 1-55 and column 11, lines 35-40 that the system may receive multiple series of movements, each series corresponding to a movement of different vehicle in the parking lot 406). 
Cho explicitly teaches the claim limitation wherein the parking spot map is rotated, enlarged, shrunken, moved, or selected by at least one touch gesture user interface (UI) (Cho teaches at FIGS. 3-7 and 11-15 and Paragraph 0187 that if an input 10e for selecting the prescribed vehicle303 from the output parking lot map 301, the controller 180 can send a message for making a request for a black box image to the corresponding vehicle). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Medadani and/or Cho’s 3D image processing to have determined the 3D position of each vehicle in the parking lot. One of the ordinary skill in the art would have been motivated to have determined the moving direction of each vehicle in the parking lot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613